The Chancellor.
I have uniformly denied applications to appoint a receiver of rents made on filing foreclosure bills. I have considered that the mortgagor is entitled to the rents while he is in possession by his tenants. I am satisfied that the contrary practice was inconsistent with what is now well understood to bo the nature of a mortgage, and led to great oppression. The view I had taken was sustained by the Court of Errors and Appeals in the case of Sanderson v. Price.
Schermier would not have been restrained from collecting the rents: and, he having assigned them to Ballentine and authorized him to collect them and apply them as payments on his mortgage, I see no reason why Ballentine should not be permitted to collect them.
The order appointing a receiver of the rents and restraining Ballentine from collecting them will be vacated.
Order accordingly.